Citation Nr: 1537321	
Decision Date: 09/01/15    Archive Date: 09/10/15

DOCKET NO.  13-22 115A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active service from July 1969 to July 1971.  He died in March 1996, and the appellant is his surviving spouse.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The RO in Pittsburgh, Pennsylvania, most recently had jurisdiction over the case.


FINDINGS OF FACT

1.  The Veteran's certificate of death lists the immediate cause of death as cardiac failure due to or as a consequence of congestive cardiomyopathy due to or as a consequence of pulmonary hypertension.    

2.  At the time of his death, service connection was not in effect for any disorder.

3.  The Veteran's diagnosed ischemic heart disease is presumptively linked to his in-service herbicide exposure and has been shown to have caused or contributed substantially and materially to his death.


CONCLUSION OF LAW

A disability presumed to have been incurred in service caused or contributed substantially or materially to cause the Veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1116, 1310, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue of entitlement to service connection for the cause of the Veteran's death on appeal herein.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  This is so because the Board is taking action favorable to the appellant by granting the issue at hand.  As such, this decision poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992). 

This matter arose when, pursuant to an order of the U.S. District Court in the class-action case of Nehmer v. U.S. Department of Veterans Affairs, No. CV-86-6160 (N.D. Cal. May 17, 1991), the RO undertook a special review of the file to determine whether retroactive benefits were warranted based on the addition, effective August 2010, of ischemic heart disease to the list of diseases presumed to be caused by exposure to herbicides such as Agent Orange under 38 C.F.R. § 3.309(e).  38 C.F.R. § 3.816 (2014).

The appellant has asserted that the Veteran's cause of death was "ischemic" in nature.  She has contended that the Veteran had ischemic heart disease, secondary to his service in Vietnam, which in turn caused or contributed substantially and materially to his death.

When a veteran dies after December 31, 1956, from a service-connected or compensable disability, VA will pay dependency and indemnity compensation to such veteran's surviving spouse, children, and parents.  38 U.S.C.A. § 1310.  In a claim where service connection was not established for the fatal disability prior to 

the death of the veteran, the initial inquiry is to determine whether the fatal disorder had been incurred in or aggravated by service.  The Board must determine whether the fatal disorder should have been service-connected.  38 C.F.R. § 3.312.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  For certain chronic disorders, such as cardiovascular disease, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  

A veteran who served in Vietnam is presumed to have been exposed to herbicides during that service.  38 C.F.R. § 3.307(a)(6)(iii).  If a veteran was exposed to an herbicide agent during active service, certain diseases, including ischemic heart disease, are deemed service-connected.  38 C.F.R. § 3.309(e).  However, regulations governing presumptive service connection for Agent Orange do not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (1994).

A longitudinal review of the record revealed that the Veteran died in March 1996.  The Veteran's certificate of death lists the immediate cause of death as cardiac failure due to or as a consequence of congestive cardiomyopathy due to or as a consequence of pulmonary hypertension.  Hepatitis C was listed as another significant condition contributing to death, but not resulting in the underlying cause.  At the time of his death, service connection was not in effect for any disorder.

The Veteran's service treatment records are silent for any findings or diagnosis of any heart disorder.  An April 1970 service treatment note detailed that the Veteran had served in Vietnam during his period of active duty.   

Private treatment records dated from 1991 to 1994 reflected findings of congested cardiomyopathy, cardiomegaly, hypertension, mitral regurgitation, valvular heart disease, hepatitis C, congestive heart failure, and pulmonary hypertension.

In an October 2011 VA medical opinion, the examiner opined that the Veteran's fatal condition was "less likely than not" incurred in or caused by an in service event, injury, or illness.  In the cited rationale, the examiner noted that clear evidence to support a diagnosis of ischemic heart disease was not found.  The examiner highlighted the Veteran's history of congestive cardiomyopathy, liver failure due to cirrhosis, pulmonary hypertension, and dilated right ventricle.  It was noted that the Veteran's 1994 echocardiogram reflected normal ejection fraction with no hypkonesia or dyskinesia and thus no signs of myocardial infarction.  It was further indicated that the only suggestion of ischemic heart disease was not substantial, as a September 1993 electrocardiogram (EKG) reported nonspecific ST-T wave changes consistent with ischemia unchanged since 1991.  The examiner specifically indicated that those findings were nonspecific and could not be the basis of a diagnosis of ischemic heart disease.  The examiner concluded that the Veteran's congested cardiomyopathy was "most likely" related to his pulmonary hypertension, right heart failure, and cirrhosis of the liver.  The examiner also highlighted that there was no diagnosis of ischemic heart disease in the record.

The Board has determined that the October 2011 VA medical opinion is inadequate for purposes of determining service connection, as the VA examiner did not have access to a complete evidentiary record when formulating the proffered medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In a May 2012 statement, Dr. M. B. wrote that the Veteran passed away from cardiac failure secondary to a cardiomyopathy and associated pulmonary hypertension.  The physician indicated that the most common cause for cardiomyopathy was "in fact" ischemic.  It was noted that an October 1995 EKG demonstrated anteroseptal myocardial infarction, the age of which was undetermined.  The physician then opined that exposure to Agent Orange, a known coronary artery disease producing agent, coupled with an EKG demonstrating a myocardial infarction and a cause of death of cardiac failure due to a cardiomyopathy, spoke of ischemic disease as the primary cause of death.

After a thorough review of the evidence of record, the Board concludes that service connection for the cause of the Veteran's death is warranted.  

In view of the totality of the evidence, including the Veteran's presumed in-service herbicide exposure, the diminished probative value of the October 2011 VA medical opinion, and the favorable May 2012 medical opinion from the Veteran's treating physician, the Board finds that the Veteran's diagnosed ischemic heart disease is presumptively linked to his in-service herbicide exposure and has been shown to have caused or contributed substantially and materially to his death.  Based on the foregoing and resolving all doubt in the appellant's favor, the Board finds that service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


